Order entered May 30 , 2013




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-11-01607-CV

          DEBRA CHRIS MONTGOMERY KROUPA WILLIAMS, Appellant

                                           V.

                              ROBERT WILLIAMS, Appellee

                   On Appeal from the 255th Judicial District Court
                                Dallas County, Texas
                       Trial Court Cause No. DF-04-17651-S

                                       ORDER
      Before the Court is appellant Debra Chris Montgomery Kroupa Williams’s Motion for

Rehearing. The motion is DENIED.



                                                  /s/   JIM MOSELEY
                                                        JUSTICE